     Case 3:19-cv-00813-REP Document 31 Filed 05/06/20 Page 1 of 3 PageID# 296



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division


                                                      )
CHMURA ECONOMICS &                                    )
ANALYTICS, LLC,                                       )
                                                      )
                       Plaintiff/Counterclaim         )
                       Defendant,                     )       Case No. 3:19-cv-813-REP
                                                      )
v.                                                    )
                                                      )
RICHARD LOMBARDO,                                     )
                                                      )
                       Defendant/Counterclaim         )
                       Plaintiff.                     )

 PLAINTIFF’S CONSENT MOTION FOR LEAVE TO EXCEED PAGE LIMITATION
     IN ITS BRIEF IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

         Plaintiff and Counterclaim Defendant Chmura Economics & Analytics, LLC, by counsel,

respectfully moves this Court for leave to exceed the page limitation set forth in Local Rule 7(F)(3)

by ten pages in its forthcoming brief in support of motion for summary judgment. In support of

this Motion, Chmura states as follows:

         1.    Local Rule 7(F)(3) provides that “[e]xcept for good cause shown in advance of

filing, opening and responsive briefs, exclusive of affidavits and supporting documentation, shall

not exceed thirty (30) 8-1/2 inch x 11 inch double-spaced … pages.” Because Chmura anticipates

that its forthcoming brief in support of motion for summary judgment will exceed thirty pages,

Chmura respectfully requests leave of Court to exceed the page limitation.

         2.    Good cause exists for extending the page limitation. This case involves four claims

by Chmura against Richard Lombardo and six counterclaims by Lombardo against Chmura, each

of which encompasses numerous factual and legal issues. Given the number of claims and
  Case 3:19-cv-00813-REP Document 31 Filed 05/06/20 Page 2 of 3 PageID# 297



counterclaims, Chmura will need more than thirty pages to adequately present all of these issues

to the Court.

       3.       Chmura’s counsel has conferred with Defendant’s counsel regarding this Motion,

and Defendant’s counsel has consented to the relief Chmura seeks.

       WHEREFORE, Chmura respectfully requests leave of Court to file a brief in support of its

forthcoming motion for summary judgment of up to forty pages in length.

May 6, 2020                          Respectfully submitted,

                                     CHMURA ECONOMICS & ANALYTICS, LLC

                                     By:            /s/

                                      Rodney A. Satterwhite (VSB No. 32907)
                                      Heidi E. Siegmund (VSB No. 89569)
                                      McGuireWoods LLP
                                      Gateway Plaza
                                      800 East Canal Street
                                      Richmond, Virginia 23219
                                      (Office) (804) 775-1000
                                      (Fax) (804) 698-2158
                                      rsatterwhite@mcguirewoods.com
                                      hsiegmund@mcguirewoods.com

                                      Counsel for Plaintiff
  Case 3:19-cv-00813-REP Document 31 Filed 05/06/20 Page 3 of 3 PageID# 298



                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 6th day of May, 2020 a copy of the foregoing was filed with

the Court’s CM/ECF system, which will send a notice of electronic filing (NEF) to all counsel of

record.




                                                              /s/
                                               Heidi E. Siegmund (VSB No. 89569)
                                               McGuireWoods LLP
                                               Gateway Plaza
                                               800 East Canal Street
                                               Richmond, Virginia 23219
                                               (Office) (804) 775-1000
                                               (Fax) (804) 698-2158
                                               hsiegmund@mcguirewoods.com

                                               Counsel for Plaintiff
